                                                                                RECEIVED
 1     Philip J. Layfield                                                     in Clerk's Office
 2     c/o Maximum Legal Holdings, LLC
       8 The Green                                                             OCT 18 2018
 3     Suite 6426
       Dover, Delaware 19901                                               U.S. District Court
 4     Telephone: (302) 401-6804                                          Middle District of TN
       phil@maximum.global
 5

 6                                   UNITED STATES BANKRUPTCY COURT
 7                             FOR THE MIDDLE DISTRICT OF TENNESSEE

 8                                           NASHVILLE DIVISION
 9
       Wellgen Standard, LLC,                           No.: 3:18-cv-00275
10
          Plaintiff
11                                                          to: Hon. William L. Campbell, Jr.
                  VS.
12
       Maximum Legal Holdings, LLC, Maximum             WER, COUNTER-CLAIM, AND CROSS-
13     Legal, LLC, Maximum Legal Services, LLC,
       Maximum Legal Staffing, LLC, Maximum
14     Legal (Florida), PLLC, Maximum Legal
       (Utah), LLC, Maximum Legal (Arizona),
15     LLC, Joseph Martin Barrett and Todd
       Wakefield
16
          Defendants
17
        Philip Layfield, an individual
18
           Counterclaim Plaintiff,
19
                      vs.
20
        Wellgen Standard, LLC,
21
           Counterclaim Defendant
22
       Philip Layfield, an individual
23

24        Cross-claim Plaintiff,

                 vs.
25
      Advocate Capital, Inc., a Tennessee
26    corporation, Todd Wakefield, an individual,
      Joseph M. Barrett, an individual, and
27    Gregory Allen Stuck, an individual,
      Christopher Tyler Webster, an individual,
28    Jeffery Golden, an individual, Martin J. Brill,


     Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 1 of 34 PageID #: 1867
     an individual, Richard Horner, an individual,
 1   and John Does 1-50, inclusive,

 2        Cross-Claim Defendants.
 3
        DEFENDANT PHILIP LAYFIELD AS SUCCESSOR-IN-INTEREST TO
 4
 5 MAXIMUM LEGAL HOLINGS, LLC AND MAXIMUM LEGAL SERVICES, LLC

 6 HEREBY RESPONDS TO PLAINTIFFS' COMPLAINT. THIS ANSWER,
     COUNTERCLAIM AND CROSS-CLAIM IS FILED ON BEHALF OF PHILIP LAYFIELD
 7
     IN HIS INDIVIDUAL CAPACITY AS WELL AS ON BEHALF OF MAXIMUM LEGAL
 8
     HOLDINGS, LLC AND MAXIMUM LEGAL SERVICES, LLC AS THE SUCCESSOR-IN-
 9
     INTEREST.
10

11
     Layfield alleges for his Answer as to the Complaint by Wellgen as follows:
12

13
                                               I.      PARTIES
14

15
            1. The allegations of paragraph 1 constitute legal conclusions and therefore do not require a
16
     response.
17
            2. The allegations of paragraph 2 constitute legal conclusions and therefore do not require a
18
     response.
19
            3. The allegations of paragraph 3 constitute legal conclusions and therefore do not require a
20
     response.
21          4. The allegations of paragraph 4 constitute legal conclusions and therefore do not require a
22   response.
23          5. The allegations of paragraph 5 constitute legal conclusions and therefore do not require a
24 response.
25          6. The allegations of paragraph 6 constitute legal conclusions and therefore do not require a
26 response.

27          7. The allegations of paragraph 7 constitute legal conclusions and therefore do not require a
28 response.



 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 2 of 34 PageID #: 1868
 1          8. The allegations of paragraph 8 constitute legal conclusions and therefore do not require a
 2 response.
 3          9. The allegations of paragraph 9 constitute legal conclusions and therefore do not require a
 4 response.
 5          10. The allegations of paragraph 10 constitute legal conclusions and therefore do not
 6   require a response.
 7                                   II. JURISDICTION AND VENUE

 8
            11. The allegations of paragraph 11 constitute legal conclusions and therefore do not
 9
     require a response.
10

11
            12. The allegations of paragraph 12 constitute legal conclusions and therefore do not
12
     require a response.
13
            13. The allegations of paragraph 13 constitute legal conclusions and therefore do not
14
     require a response.
15
            14. The allegations of paragraph 14 constitute legal conclusions and therefore do not
16   require a response.
17          15. The allegations of paragraph 15 constitute legal conclusions and therefore do not
18   require a response.
19                                    III. FACTUAL BACKGROUND
20          16. Admit
21          17. Admit
22          18. Admit
23          19. Admit

24          20. Defendant is without sufficient knowledge or information to form a belief as to the

25   allegations contained in paragraph 20 and on that basis, denies this allegation.

26          21. Defendant is without sufficient knowledge or information to form a belief as to the
     allegations contained in paragraph 21 and on that basis, denies this allegation.
27
            22. Defendant is without sufficient knowledge or information to form a belief as to the
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 3 of 34 PageID #: 1869
                                                        3
 1   allegations contained in paragraph 22 and on that basis, denies this allegation.
 2          23. Defendant is without sufficient knowledge or information to form a belief as to the
 3   allegations contained in paragraph 23 and on that basis, denies this allegation.
 4          24. Defendant is without sufficient knowledge or information to form a belief as to the
 5   allegations contained in paragraph 24 and on that basis, denies this allegation.
 6          25. The allegations of paragraph 25 constitute legal conclusions and therefore do not
     require a response.
 7
            26. The allegations of paragraph 26 constitute legal conclusions and therefore do not
 8
     require a response.
 9
            27. Defendant is without sufficient knowledge or information to form a belief as to the
10
     allegations contained in paragraph 27 and on that basis, denies this allegation.
11
            28. Defendant is without sufficient knowledge or information to form a belief as to the
12
     allegations contained in paragraph 28 and on that basis, denies this allegation.
13
            29. Defendant is without sufficient knowledge or information to form a belief as to the
14   allegations contained in paragraph 29 and on that basis, denies this allegation.
15          30. Defendant is without sufficient knowledge or information to form a belief as to the
16   allegations contained in paragraph 30 and on that basis, denies this allegation.
17          31. Admit
18          32. Defendant is without sufficient knowledge or information to form a belief as to the
19   allegations contained in paragraph 32 and on that basis, denies this allegation.
20          33. Defendant is without sufficient knowledge or information to form a belief as to the

21   allegations contained in paragraph 33 and on that basis, denies this allegation.

22          34. Defendant is without sufficient knowledge or information to form a belief as to the

23   allegations contained in paragraph 34 and on that basis, denies this allegation.
            35. Defendant is without sufficient knowledge or information to form a belief as to the
24
     allegations contained in paragraph 35 and on that basis, denies this allegation.
25
            36. Defendant is without sufficient knowledge or information to form a belief as to the
26
     allegations contained in paragraph 36 and on that basis, denies this allegation.
27
            37. Defendant is without sufficient knowledge or information to form a belief as to the
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 4 of 34 PageID #: 1870
 1   allegations contained in paragraph 37 and on that basis, denies this allegation.
 2          38. Defendant is without sufficient knowledge or information to form a belief as to the
 3   allegations contained in paragraph 3 8 and on that basis, denies this allegation.
 4          39. Defendant is without sufficient knowledge or information to form a belief as to the
 5   allegations contained in paragraph 39 and on that basis, denies this allegation.
 6          40. Defendant is without sufficient knowledge or information to form a belief as to the
 7   allegations contained in paragraph 40 and on that basis, denies this allegation.
            41. Admit.
 8
            42. Admit.
 9
            43. Deny.
10
            44. Admit.
11
            45. Deny. Wellgen has the ability to seek relief from stay, but refuses to do so in order to
12
     sue defendants in an inconvenient forum. As a result, Wellgen should be disallowed from later
13
     claiming that venue in Los Angeles is proper for any later proceeding.
14          46. Defendant is without sufficient knowledge or information to form a belief as to the
15   allegations contained in paragraph 46 and on that basis, denies this allegation.
16          47. Defendant is without sufficient knowledge or information to form a belief as to the
17   allegations contained in paragraph 47 and on that basis, denies this allegation.
18          48. Deny.
19          49. Deny.
20          50. Deny.

21          51. Admit.

22          52. Admit.

23          53. Deny.
            54. Deny.
24
            55. Deny.
25
            56. Defendant is without sufficient knowledge or information to form a belief as to the
26
     allegations contained in paragraph 56 and on that basis, denies this allegation.
27
            57. Deny.
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 5 of 34 PageID #: 1871
 1           58. Admit unless Mr. Wakefield fraudulently claims that he is the 100% owner as he has
 2   previously done withrespect to Maximum Legal (California), LLP.
 3          59. Defendant is without sufficient knowledge or information to form a belief as to the
 4   allegations contained in paragraph 59 and on that basis, denies this allegation.
 5          60. Admit unless Mr. Wakefield fraudulently claims that he is the 100% owner as he has
 6   previously done with respect to Maximum Legal (California), LLP.
 7          61. Defendant is without sufficient knowledge or information to form a belief as to the
     allegations contained in paragraph 61 and on that basis, denies this allegation.
 8
            62. Admit unless Mr. Wakefield fraudulently claims that he is the 100% owner as he has
 9
     previously done with respect to Maximum Legal (California), LLP.
10
            63. Defendant is without sufficient knowledge or information to form a belief as to the
11
     allegations contained in paragraph 63 and on that basis, denies this allegation.
12
            64. Deny.
13
            65. Defendant is without sufficient knowledge or information to form a belief as to the
14   allegations contained in paragraph 65 and on that basis, denies this allegation.
15          66. Admit to the extent Maximum Legal Services, LLC was active and not dissolved.
16          67. Defendant is without sufficient knowledge or infornation to form a belief as to the
17   allegations contained in paragraph 67 and on that basis, denies this allegation.
18          68. Defendant is without sufficient knowledge or information to form a belief as to the
19   allegations contained in paragraph 68 and on that basis, denies this allegation.
20          69. Defendant is without sufficient knowledge or information to form a belief as to the

21   allegations contained in paragraph 69 and on that basis, denies this allegation.

22          70. Defendant is without sufficient knowledge or information to form a belief as to the

23   allegations contained in paragraph 70 and on that basis, denies this allegation.
            71. Defendant is without sufficient knowledge or information to form a belief as to the
24
     allegations contained in paragraph 71 and on that basis, denies this allegation.
25
            72. Defendant is without sufficient knowledge or information to form a belief as to the
26
     allegations contained in paragraph 72 and on that basis, denies this allegation.
27
            73. Defendant is without sufficient knowledge or information to form a belief as to the
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 6 of 34 PageID #: 1872
 I    allegations contained in paragraph 73 and on that basis, denies this allegation.
 2            74. Admit except to the extent the actions are alleged to have been taken pursuant to a
 3    fraudulent scheme, which they were not.
 4            75. Deny.
 5            76. Defendant admits that Wakefield and Barrett devised a fraudulent scheme to harm
 6    Advocate and Layfield, but it is not the fraudulent scheme as articulated in Wellgen's instant
     complaint.
 7
              77. Deny. This matter is subject to a separate lawsuit currently pending in the United
 8
      States Bankruptcy Court for the Central District of California.
 9
              78. Deny.
10
              79. Defendant is without sufficient knowledge or information to form a belief as to the
11
      allegations contained in paragraph 79 and on that basis, denies this allegation.
12
              80. Admit.
13
              g 1. Admit.
14            82. Defendant is without sufficient knowledge or information to form a belief as to the
15    allegations contained in paragraph 82 and on that basis, denies this allegation.
16            83. Admit. Because of the actions taken by Barrett and Wakefield against L&B by falsely
17    telling clients that Layfield had abandoned L&B, L&B's clients begin aggressively terminated any
18    and all client relationships.
19            84. Admit.
20            85. Deny.

21            86. Admit.

22            87. Admit.

23            88. Admit.
              89, Admit.
24
              90, Deny. The case was converted on October 18, 2017.
25
              91. Deny. Wellgen may seek relief from stay, but chooses not to and thus has failed to join
26
      an indispensable party.
27
              92. Admit.
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 7 of 34 PageID #: 1873
 1          93. Deny. This judgment is void as a matter of law because Mr. Layfield was never served
 2   and thus the United States District Court never obtained personal jurisdiction over Mr. Layfield.
 3          94. Deny. Because the judgment is void as a matter of law, it cannot be assigned.
 4                              IV. COUNT-1-BREACH OF CONTRACT
 5                                      (Mr. Barrett and Mr. Wakefield)
 6          95. Defendant is without sufficient knowledge or information to form a belief as to the
 7   allegations contained in paragraph 95 and on that basis, denies this allegation.
            96. Defendant is without sufficient knowledge or information to form a belief as to the
 8
     allegations contained in paragraph 96 and on that basis, denies this allegation.
 9
            97. Defendant is without sufficient knowledge or information to form a belief as to the
10
     allegations contained in paragraph 97 and on that basis, denies this allegation.
11
            98. Defendant is without sufficient knowledge or information to form a belief as to the
12
     allegations contained in paragraph 98 and on that basis, denies this allegation.
13
                                V. COUNT II-BREACH OF CONTRACT
14                                        (Maximum Legal Entities)
15          99. Defendant is without sufficient knowledge or information to form a belief as to the
16   allegations contained in paragraph 99 and on that basis, denies this allegation.
17          100. Defendant is without sufficient knowledge or information to form a belief as to the
18   allegations contained in paragraph 100 and on that basis, denies this allegation.
19          101. Deny.
20          102. Deny.

21                              SEPARATE AFFIRMATIVE DEFENSES

22                                       AFFIRMATIVE DEFENSE

23                                        (Failure to State a Claim)

24          103. Defendant alleges that the Complaint fails to state facts sufficient to constitute a cause

25   of action against the Defendant.

26                                       AFFIRMATIVE DEFENSE

27                                           (Denial of Damages)

28          104. Defendant denies that Plaintiff has been damaged in any sum or sums, or otherwise, or



 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 8 of 34 PageID #: 1874
 I   at all, by reason of any act or omission by Defendant.

 2                                        AFFIRMATIVE DEFENSE

 3                                          (Good Faith Immunity)
 4           105. Defendant pleads that he acted without malice and with good faith at all relevant times
 5   and therefore enjoys good faith immunity from suit.

 6                                       AFFIRMATIVE DEFENSE

 7                                          (Statute of Limitations)
 8           106. The Complaint and each cause of action therein is barred by the applicable statutes of
 9 limitation.

                                         AFFIRMATIVE DEFENSE
10
                                            (Reckless and Wanton)
11
            107. Defendant alleges that at all time mentioned in the Complaint, Plaintiff acted in a
12
     careless, reckless, wanton and negligent manner in our about the matters set forth in the Complain,
13
     that such careless, reckless, wanton and negligent conduct proximately contributed to the injuries
14
     and damages, if any, sustained or claimed by Plaintiff, that as a consequence, Plaintiff's claims are
15
     barred. The reckless conduct, includes but is not limited to the failure of Plaintiff to ensure that
16
     L&B had adequate funding, failure to insist on a budget before for the L&B trustee before insisting
17
     the trustee liquidate L&B, the failure of Plaintiff to diligently refer out cases valued in the millions
18
     of dollars and thus be able to satisfy its' own creditors and Plaintiff's waste of resources, thus
19
     forcing L&B and MLC it to liquidate rather than reorganize.
20
                                         AFFIRMATIVE DEFENSE
21
                                                  (Negligence)
22          108. Defendant alleges Plaintiff's claims are barrred because Plaintiff failed to exercise
23   reasonable and ordinary care, caution, or prudence in handling its affairs in relation to the L&B
24   account both prior to and upon ceding complete control of L&B to Pachulski. Any damages
25   alleged (the existence of which damage Defendants deny) were proximately caused and contributed
26   to by Plaintiff's own negligence, or by some other third party over whom Defendants exercised no

27   control, including Todd Wakefield, Joseph Barrett, Mark Aveis, Mark Speidel, Juan Dominguez,
28   Jeffrey Golden, Advocate Capital, and others.


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 9 of 34 PageID #: 1875

                                                         i
 I                                       AFFIRMATIVE DEFENSE

 2                                                 (Consent)
 3           109. Plaintiff acknowledged, ratified, consented to, and/or acquiesced in the alleged acts or
 4   omissions, if any, of this Defendant, thus, barring Plaintiff's recovery.

 5
 6                                       AFFIRMATIVE DEFENSE

 7                                           (Failure to Mitigate)
 8           110. Plaintiff failed to take reasonable efforts to mitigate their alleged damages, if any, and
 9   recover should not be allowed for damages, if any, that Plaintiff should have foreseen and could
     have avoided by reasonable effort. This lawsuit is nothing more than a sham.
10
                                         AFFIRMATIVE DEFENSE
11
                                         (Proximate Cause Lacking)
12
            111. Defendant's alleged acts or omissions, if any, were not the proximate cause of any
13
     injury suffered by Plaintiff.
14
                                         AFFIRMATIVE DEFENSE
15
                                                   (Estoppel)
16
            112. Plaintiff's claims are barred by the defense of equitable estoppel.
17
                                         AFFIRMATIVE DEFENSE
18
                                               (Unclean Hands)
19
            113. Plaintiff's claims are barred by the doctrine of unclean hands.
20
                                         AFFIRMATIVE DEFENSE
21
                                                    (Laches)
22
            114. Defendant alleges Plaintiff's claims are barred by the doctrine of laches.
23
                                         AFFIRMATIVE DEFENSE
24
                                                (In Pari Delicto)
25
            115. Defendant alleges Plaintiff s claims are barred by the doctrine of in pari delicto
26
                                         AFFIRMATIVE DEFENSE
27
                                                 (Ratification)
28


Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 10 of 34 PageID #: 1876
 I          116. Defendant alleges Plaintiff's claims are barred by the doctrine of ratification

 2                                      AFFIRMATIVE DEFENSE

 3                                                (Set-Off)
 4           117. Defendant alleges Plaintiff's claims are barred or reduced by the doctrine of set-off.

 5
 6                                      AFFIRMATIVE DEFENSE

 7                                        (Consent and Approval)
 8           118. Defendant alleges Plaintiff's claims are barred because Plaintiff consented to and
 9   approved the acts and omissions as well as the subject transfers about which Plaintiff now
10 complains.

                                        AFFIRMATIVE DEFENSE
11
                                         (Reservation of Defenses)
12
            119. Defendant may have other separate and/or additional defenses of which he is not
13
     aware and hereby reserves the right to assert such defenses by amendment of this answer.
14

IN
                                           COUNTER-CLAIMS
16
            Layfield alleges for his counterclaims against Wellgen as follows:
17

18
        I. INTRODUCTION
19
            120. Wellgen is an alter-ego of Advocate Capital, Inc. ("Advocate"). Advocate and
20
     Wellgen share common ownership, office space and operations. On information and belief
21
     Advocate and Wellgen even share computer networks.
22
            121. During 2017, Wellgen and Advocate became aware that Layfield & Barrett ("L&B")
23
     was experiencing cash flow shortages. L&B repeatedly requested Advocate to increase its
24
     borrowing capacity and on multiple occasions, Advocate refused.
25
            122. During the summer of 2017, Wellgen and Advocate become aware that L&B had
26
     referred numerous cases to Maximum Legal, LLC ("ML") and its affiliated entities. These referral
27   arrangements were of a standard form and were within the standard rates often paid to third-parties.
28   Both Advocate and Wellgen were aware that L&B frequently referred cases to third-party firms as


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 11 of 34 PageID #: 1877
 I   well as third-party firms referring cases to L&B.
 2          123. In connection with the establishment of ML, ML agreed to pay arm's length referral
 3   fees back to L&B in connection with cases being referred to ML by L&B.
 4          124. At the time of the referral arrangement, L&B had detailed financial projections
 5   showing that current assets, which included accounts receivable, work-in-progress and liens on
 6   cases that former L&B employees and/or other law firms had stolen from L&B would be sufficient
     to satisfy L&B's creditors, which included Advocate, Wellgen, clients and other lienholders.
 7
            125. Had L&B not been forced into bankruptcy by one of its competitors, and with the
 8
     assistance of Wakefield and Barrett, L&B would have and could have satisfied all of its obligations.
 9
            126. Unbeknownst to Layfield, Barrett and Wakefield had devised a scheme to allege that
10
     Layfield had abandoned L&B, stole millions of dollars and fled to Costa Rica with millions of
11
     dollars in stolen client funds. Barrett and Wakefield knew those allegations were false at the time
12
     they made them and were solely designed to cause clients, attorneys and others to defect from L&B
13
     and fall into the hands of Maximum Legal (California), LLP.
14          127. Because Maximum Legal (California), LLP ("MLC") was established for the sole
15   purpose of handling the California based cases for the ML structure, it was not initially apparent
16   that Wakefield and Barrett were attempting to steal all of the former L&B cases from ML, the
17   assets of ML and the employees of ML.
18          128. Until Wakefield fraudulently filed a bankruptcy petition in July 2017 on behalf of
19   Maximum Legal (California), LLP claiming that he was the 100% owner of MLC, Layfield was
20   unaware of the scheme as devised by Wakefield and Barrett.

21          129. The scheme operated as follows: a. Wakefield and Barrett would allege that Layfield

22   fled the country with millions of dollars in stolen client funds; b. Wakefield and Barrett would file

23   claim that Wakefield was the 100% owner of MLC despite knowing that Wakefield had agreed in
     connection with his former position as General Counsel of L&B that he would only be a nominee
24
     partner with .O1% ownership with the remaining 99.99% owned by ML; c. Wakefield and Barrett
25
     would file a fictitious business name statement to establish Barrett Law as a d/b/a of MLC; d.
26
     Wakefield and Barrett would make false criminal allegations against Layfield in order to force the
27
     involuntary closure of L&B either through a state bar proceeding or involuntary bankruptcy; e.
28


Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 12 of 34 PageID #: 1878
                                                         12
 I   upon forcing the involuntary closure of L&B, Wakefield and Barrett would cause all former
 2   lucrative L&B clients to sign new engagements with MLC; f. by claiming that Layfield was
 3   engaged in criminal activity, Barrett & Wakefield could avoid paying referral fees or lien claims to
 4   L&B, thus obtaining millions of dollars in lucrative fees with no attached expenses; g. file a
 5   chapter 11 bankruptcy, despite not having appropriate corporate authority and use that process to
 6   avoid debts and further enrich themselves.
 7          130. Ultimately, the scheme as devised by Wakefield and Barrett failed because despite
     receiving over $500,000 from a former L&B client, Advocate placed a lien on those funds and
 8
     notified MLC of its intent to further lien all monies received by MLC. This action by Advocate
 9
     thwarted Wakefield and Barrett's scheme, but left MLC, its client (who were former L&B clients)
10
     and L&B is disarray.
11
            131. At the same time Advocate/Wellgen were causing MLC to implode on itself,
12
     Advocate/Wellgen became increasingly aggressive with L&B. Despite having a workable plan to
13
     pay off the entire debt owed from L&B, Advocate/Wellgen refused to cooperate with L&B to pay
14   down its debts. Rather, Advocate took the most aggressive and reckless stance possible and caused
15   a Trustee to become appointed over L&B. Prior to the appointment of the Trustee, Advocate failed
16   to demand a budget, plan or operational guidance. Within days of the Trustee being appointed for
17   L&B, the Trustee fired all L&B clients, compromised L&B's claims to attorney fees against those
18   fired clients and dismantled the entire L&B operation in what can only be described as a complete
19   evisceration of the law firm.
20          132. Advocate and Wellgen mistakenly thought they could recover the majority of their

21   advances to L&B by attempting to enforce a guarantee against Layfield.

22          133. Advocate sued Layfield under the guarantee in United States District Court in the
     Central District of California ("USDCCA").
23
            134. Advocate never personally served Layfield with the lawsuit and thus the USDCCA
24
     never obtained jurisdiction over Layfield.
25
            135. Advocate/Wellgen, its principals and its lawyers all knew that Layfield was in Costa
26
     Rica for the entire month of September 2017. Despite this knowledge, they caused a process server
27
     to sign under penalty of perjury that Layfield had been personally served in Marina del Rey,
IT


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 13 of 34 PageID #: 1879
                                                      13
 I   California. Advocate/Wellgen, its principals and its lawyers then further suborned perjury by
 2   causing a series of documents to be filed in the USDCCA under penalty of perjury in order to
 3   obtain a default judgment against Layfield.
 4           136. Because Layfield was never served as fraudulently alleged by Advocate/Wellgen, the
 5   judgment is void as a matter of law.
 6           137. After Wakefield and Barrett's scheme was thwarted by Advocate/Wellgen, Barrett
 7   attempted to shift gears by disclaiming any involvement with MLC. Barrett has gone so far as to
     claim that during the summer of 2017 he was working on his own behalf rather than on behalf of
 8
     MLC and thus is entitled to attorney fees in his personal capacity for the work he performed on
 9
     behalf of L&B and MLC.
10
            138. Since September of 2017, both Wakefield and Barrett have failed to cooperate with
11
     the MLC bankruptcy they filed, have refused to attend the 341 meeting of creditors and have
12
     refused to provide any information to the MLC Trustee.
13
            139. In furtherance of their scheme, Wakefield illegally entered the office of L&B and
14   destroyed computer data and deleted files. Barrett similarly has made false reports to law
15   enforcement, filed false claims in connection with the MLC bankruptcy and Wakefield has filed
16   fraudulent declarations under penalty of perjury in various courts throughout the United States.
17          140. Both Barrett and Wakefield have secretly collected large fees on cases formerly
18   handled by L&B and MLC. Those fees should be used to pay former L&B client claims and other
19 creditors.
20          141. Despite having had other clients who defaulted on their obligation, other clients

21   subject to State Bar disciplinary procedures, Advocate/Wellgen chose scorched earth and fraudulent

22   tactics to collect against Layfield and others. Those tactics ultimately backfired and accelerated

23   and exacerbated the losses.

01
                                         First Counterclaim- Fraud
25
                                              (Against Wellgen)
26
            142. Layfield incorporates by reference each of the foregoing allegations as though fully set
27
     forth herein.
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 14 of 34 PageID #: 1880
                                                       14
 1           143. Wellgen and Advocate, by and through their agent Jeffrey Golden, made
 2   representations to the District Court that they knew were false, or had no reasonable basis for
 3   believing to be true, and/or Wellgen and Advocate made the representations recklessly, without
 4   regard for their truth.
 5           144. Wellgen and Advocate, by and through their agent and by and through their principals
 6   made false representations with the intent that Defendants and others, including the District Court
 7   would rely on the representations, and with the intent to thereby defraud Layfield, by: (a) inducing
     the District Court to endorse and approve a default judgment against Layfield, (b) utilize the
 8
     existence of a default judgment against Layfield to force Layfield into an Involuntary Bankruptcy,
 9
     (c) use the Involuntary Bankruptcy as a means and method to prevent Layfield from exposing the
10
     criminal conduct of Wellgen and their agents, (d) and attempt to use the existence of a void
11
     judgment to inflict further harm on Layfield.
12
             145. During the course of negotiating a payoff of the underlying loan, Wellgen and
13
     Advocate claimed to be working with Layfield in good faith to structure a loan payoff in August of
14   2017. The truth was that Wellgen and Advocate never planned on pursuing a structure to satisfy
15   the loan. In fact, Wellgen and Advocate were planning the entire time to force L&B out of
16   business, strip Layfield of his ownership in L&B and ML and attempt to seize all of Layfield's
17 assets.
18           146. After L&B's bankruptcy was converted into a debtor-in-possession, Advocate and
19   Wellgen led L&B's attorneys to believe that if L&B consented to the appointment of a Trustee, that
20   Wellgen and Advocate would pursue a reorganization of L&B in order to maximize the assets of

21   the L&B estate. Instead, Wellgen and Advocate never intended to pursue a reorganization. In fact,

22   Wellgen and Advocate secretly concealed their true intention, which was to immediately cease

23   operations and liquidate. Wellgen and Advocate knew that L&B's lawyers would relay the
     information regarding the potential for a reorganization as opposed to a liquidation of L&B and that
24
     Layfield would rely on that information.
25
             146. Layfield reasonably relied upon the representations of Wellgen, Advocate and their
26
     agents in generally approving the appointment of a Trustee. However, the lawyer for L&B failed to
27
     seek written approval of certain conditions of the reorganization plan. Knowing that the L&B
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 15 of 34 PageID #: 1881
                                                       15
  I   lawyer failed to secure the appropriate conditions, Advocate and Wellgen lured that lawyer into
 2    signing a consent under false pretenses. Immediately upon obtaining the signature from L&B's
 3    attorney, which Layfield did not expressly authorize, Wellgen and Advocate forced the firing of all
 4    L&B clients and allowed all collateral to evaporate into thin air.
 5            147. As a proximate result of the reliance on these false representations, Layfield has been
 6 injured.
 7            148. Layfield's reliance and others reliance on the false representations of Advocate,
      Wellgen and their agents was a substantial factor in causing Layfield harm.
 8
              149. Wellgen and Advocate's conduct described herein was intended to cause injury to
 9
      Layfield and intended to deprive him of money and property he was entitled to retain, or was
10
      despicable conduct carried on by Wellgen and Advocate with a willful and conscious disregard for
11
      Layfield's rights. Wellgen and Advocate's conduct subjected Layfield to cruel and unjust hardship
12
      in conscious disregard of the rights of Layfield, and constituted intentional misrepresentation,
13
      deceit, or concealment of material facts known to Wellgen and Advocate with the intention to
14    deprive Layfield of property and/or legal rights, or otherwise cause injury, so as to constitute
15    malice, oppression, or fraud under California Civil Code section 3294, and thereby entitling
16    Layfield to punitive damages in an amount to punish or set an example of Wellgen and Advocate as
17    alter egos of each other.
18                                     Second Counterclaim- Nemligence
Wel                                             (Against Wellgen)
20           150. Layfield incorporates by reference each of the foregoing allegations as though fully set
21    forth herein.

22           151. Wellgen and their alter ego Advocate failed to exercise reasonable care in deciding to

23    appoint a Chapter 11 Trustee without first obtaining a budget or understanding of how the Trustee

24    intended to administer the L&B estate. Wellgen and Advocate also failed to develop a suitable plan

25    to handle the referral of high value cases and to ensure that L&B's assets did not disappear into the
      hands of lawyers that never intended to honor L&B liens.
26
             152. Wellgen and Advocate failed to exercise reasonable care in decided to abruptly
27
      liquidate the entire L&B business under the false pretense that Layfield criminally stole millions of
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 16 of 34 PageID #: 1882
                                                        16
 1   dollars and fled the country to avoid prosecution. These improper statements, which were known
 2   to be false at the time they were made or should have easily been known to be false caused the
 3   value of the L&B assets to virtually evaporate into thin air.
 4           153. The actions and inactions of Wellgen and Advocate were a substantial factor in
 5   causing Layfield's harm.
 6           154. As a direct and proximate result of the acts and omissions of Wellgen and Advocate,
 7   Layfield was injured and suffered damages in an amount to be proven at trial.

 8
                                  Third Counterclaim- Declaratory Relief
 9
                                               (Against Wellgen)
10
            155. Layfield incorporates by reference each of the foregoing allegations as though fully set
11
     forth herein.
12
            156. An actual and justiciable controversy now exists between Layfield and Wellgen
13
     concerning whether Wellgen has a valid and enforceable judgment against Layfield. Because
14
     Layfield was never served and because a determination was never made on the actual merits of
15
     Layfield's claims, it must be determined whether Layfield was present in Marina del Rey,
16   California, at the residence of 118 Union Jack Mall, Marina Del Rey, California 90292 on the date
17   and time claimed by Wellgen. Because Wellgen committed fraud in obtaining this judgment,
18   Layfield seeks a judicial determination of this fact.
19
20                                             CROSS-CLAIMS
21          Layfield alleges for his cross-complaint against Advocate Capital, Todd Wakefield, Joseph
22 M. Barrett, Gregory Allen Stuck, Christopher Tyler Webster, Jeffery Golden, Martin J. Brill, and
23   Richard Horner as follows:
24          157. Layfield incorporates by reference each of the foregoing allegations as though fully set

25   forth herein.

26          158. Cross-Defendant Advocate Capital, Inc. ("Advocate") is a Tennessee corporation

27   engaged in the business of lending money to plaintiff law firms at high interest rates. Advocate knew
     that Layfield did not abscond with millions of dollars for the purpose of fleeing the country.
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 17 of 34 PageID #: 1883
                                                        17
 1           159. Cross-Defendant Todd Wakefield ("Wakefield") is a citizen of the United States and a
 2   resident of Park City Utah. Wakefield was the former General Counsel and Director of Litigation
 3   for Layfield & Barrett (L&B), a member and Manager of Maximum Legal, LLC ("ML"), a 0.01%
 4   partner of MLC, the Manager of Maximum Legal Staffing ("MLST"), the Manager of Maximum
 5   Legal (Florida), PLLC, the Manager of Maximum Legal (Utah), LLC, and the Manager of Maximum
 6 Legal (Arizona), LLC. Wakefield no longer practices law. Wakefield knew that Layfield did not
 7   abscond with millions of dollars for the purpose of fleeing the country.
            160. Cross-Defendant Joseph M. Barrett ("Barrett") is a citizen of the United States and
 8
     resident of Redondo Beach, California. Barrett was a shareholder and director of L&B, a shareholder
 9
     and director of Barrett Law, P.C., a member and manager of ML, and a supervising attorney and
10
     indirect principal of MLC pursuant to California State Bar Rule 1-100(B)(1)(a) and Rule 3.170 et.
11
     seq. Barrett is currently an attorney at Affeld Grivakes, LLP in Los Angeles whose caseload consists
12
     primarily of former L&B, ML and MLC clients. Barrett knew that Layfield did not abscond with
13
     millions of dollars for the purpose of fleeing the country.
14          161. Cross-Defendant Gregory Allen Stuck ("Stuck") is a citizen of the United States and
15   resident of Los Angeles, California. Stuck is the son of a different Gregory Stuck who is a disbarred
16   lawyer from Ohio and who currently works for Wilshire Law Firm. Stuck was the former Director
17   of Prelitigation for L&B, was the Director of Prelitigation for ML and is now the principal of Stuck
18   Law. Stuck Law's client base consists primarily of former L&B and ML clients.
19          162. Cross-Defendant Christopher Tyler Webster ("Webster") is a citizen of the United States
20   and resident of Park City, Utah. Webster was the former Director of Marketing for L&B. Webster

21   was set to become the Director of Marketing for ML,but was terminated for cause prior to that

22   position taking effect. Webster stole sensitive computer data upon leaving his employ with L&B and
23 later took actions to destroy and/or alter L&B data. Webster also assisted others in hacking into
     computer networks in violation of numerous federal and state criminal statutes.
24
            163. Cross-Defendant Jeffery Golden is a citizen of the United States and resident of Orange
25
     County, California. Golden regularly conducts business on behalf of clients located in the State of
26
     Tennessee.
27
            164. Cross-Defendant Martin J. Brill is a citizen of the United States and resident of Los
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 18 of 34 PageID #: 1884
                                                        18
 1   Angeles, California. Defendant Brill knew that Wakefield was not and could not have been the 100%
 2   owner of MLC and assisted Wakefield in furthering his fraudulent scheme to harm Layfield.
 3           165. Cross-Defendant Richard Horner is a citizen of the United States and resident of Los
 4 Angeles, California.
 5           166. The true names and capacities of the defendants named herein as John Does 1-50 are
 6   unknown to Layfield, who therefore sues them under these fictitious names. Layfield will amend the
 7   complaint to add their true names and capacities when they become known.
           167. The coalition of firms and individuals who sought to profit from the financial difficulties
 8
 9 being experienced by L&B became part of the growing "Destroy Layfield Enterprise," a RICO
     enterprise. The Destroy Layfield Enterprise had many participants, grew over time and included (i.)
10
     Joseph Barrett, Todd Wakefield, Gregory Stuck, Christopher Webster, Martin Brill, Jeffery Golden,
11
     Advocate Capital, Richard Horner and Does 1-50. These individuals and organizations embarked on
12
     a series of false and misleading statements, which included sworn statements, surrounding the
13
     operations, purpose, prospects, whereabouts, intentions, motivations and overall conduct of Layfield
14 and his professional, business and personal operations. This pattern of false and misleading
15   information was designed to create a false impression that Layfield had abandoned the law firm he
16   founded (L&B), had ceased all operations at L&B, had abruptly ceased all operations at ML, had no
17 ownership or affiliation with MLC, was acting in an evasive and secretive manner regarding his
18   whereabouts, and had engaged in a scheme to steal millions of dollars from clients for the purpose of
19   fleeing the country to avoid prosecution. All of these statements were false when made, were known
20 to be false and were designed to inflict as much harm on Layfield as humanly possible while the

21   participants profited from this wrongful activity. In addition to the false statements, these participants
22 engaged in and/or assisted one another in concealing actual records which contradicted the false

23   statements, destroying or altering vital records. The goal of this enterprise was to abscond with assets
     that were rightfully the property of L&B, ML, MLC and Layfield without paying fair compensation,
24
     destroy Layfield's ability to practice law, destroy Layfield business prospects, cause Layfield to be
25
    criminally prosecuted and seize all of Layfield's assets and put Layfield and his family in the streets.
26
27 The participants in the enterprise coordinated their efforts, actively shared information with each
     other, prepared documents in conjunction with each other, obtained computer data, used the federal
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 19 of 34 PageID #: 1885
                                                         19
 1   mails in furtherance of their scheme, used the federal wires in furtherance of their scheme, illegally
 2 accessed protected computer and personal data and actively published false and misleading
 3   information in blatant disregard of the truth. This enterprise was successful in accomplishing its
 4 goals.

 5
 6                          First Cross-claim- Violation of 18 U.S.C. & 1962(C)

 7                          (Layfield versus the "Destroy Layfield Enterprise")

 8
 9          168. Layfield incorporates by reference all preceding paragraphs, as if fully set forth herein.
            169. Cross-Defendants are "persons" within the meaning of 18 U.S.C. § 1961(3) who
10
     conducted the affairs of the enterprise through a pattern of racketeering activity in violation of 18
11
     U.S.C. § 1962(c).
12
            170. The Destroy Layfield Enterprise is an association-in-fact within the meaning of 18
13
     U.S.C. § 1961(4) consisting of (i) Cross-Defendants, including their employees and agents; and (ii)
14
     unknown and unnamed co-conspirators as set forth. Supra. The Destroy Layfield Enterprise is an
15 ongoing organization that functions as a continuing unit. The Destroy Layfield Enterprise was
16
    created and used as a tool to effectuate Cross-Defendants' pattern of racketeering activity.
17         171. The Destroy Layfield Enterprise falls within the meaning of 18 U.S.C. § 1961(4) and
18 consists of a group of "persons" associated together for the common purpose of. (i) inflicting
19 economic, personal, professional, emotional and other harm on Layfield, (ii) to profit from the
20 ultimate demise of Layfield and his business associations, and (iii) destroying, mutilating, or
21   concealing records, documents or other evidence to prevent the use of such evidence to refute the

22   false narrative being perpetrated by the Destroy Layfield Enterprise.
23          172. Cross-Defendants have conducted and participated in the affairs of the Destroy Layfield

24   Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. §§1961(1) and

25   1961(5), which includes perjury, suborning perjury, economic espionage, theft of trade secrets and
     multiple instances of mail and wire fraud as described below.
26
            173. The Destroy Layfield Enterprise engaged in and affected interstate commerce, because,
27
     inter alia, Layfield's business dealings and the Cross-Defendants engaged in business throughout the
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 20 of 34 PageID #: 1886
                                          KII
 1   United States, including but not limited to California, Utah, Arizona, Colorado, Florida, Tennessee,
 2   Delaware, New York, New Jersey, North Carolina, New Mexico and Nevada.
 3           174. Cross-Defendants exerted control over the Destroy Layfield Enterprise, and Cross-
 4   Defendants participated in or aided and abetted in the operation or management of the affairs of the
 5   Destroy Layfield Enterpise.
 6           175. Within the Destroy Layfield Enterprise, there was a common communication network
 7 by which co-conspirators shared information on a regular basis. The Destroy Layfield Enterprise
     used this common communication network for the purpose of enabling the participants to inflict
 8
     further harm on Layfield.
 9
             176. Each participant in the Destroy Layfield Enterprise had a systematic linkage to each
10
     other participant through corporate ties, contractual relationships, financial ties, social media, and the
11
     continuing coordination of their activities. Through the Destroy Layfield Enterprise, the Cross-
12
     Defendants and their co-conspirators functioned as a continuing unit with the purpose of furthering
13
     the illegal scheme and their common purposes.
14          177. The RICO Cross-Defendants used the mails and wires for the transmission, delivery, or
15   shipment of the following by the RICO Cross-Defendants that were reasonable foreseeably caused
16   to be sent as a result of Cross-Defendants' illegal scheme:
17          (a) Contracts between Wakefield, Barrett and Brill regarding the filing of a fraudulent
18   bankruptcy petition;
19          (b) Contracts between Advocate and Golden regarding Layfield;
20          (c) Wires between Barrett, Wakefield and Brill regarding the means and methods of inflicting

21   harm on Layfield;

22          (d) Payments between MLC, Wakefield, Barrett and Brill;

23          (e) Wires between Wakefield, Webster, Stuck, Barrett regarding the means and methods of
     inflicting harm on Layfield;
24
            (f) Wires between Advocate and Golden regarding the means and methods of harming
25
     Layfield and falsifying a proof of service to engage in bankruptcy fraud;
26
            (g) Emails between each and every participant regarding the false narrative regarding
27
     Layfield;
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 21 of 34 PageID #: 1887
                                                         21
 1          178. The RICO Cross-Defendants utilized the interstate and mail and wires for the purpose
 2   of obtaining money or property by means of the omissions, false pretenses, and misrepresentations
 3   described therein.
 4          179. The RICO Cross-Defendants also used the Internet and other electronic facilities to carry

 5   out the scheme and conceal their ongoing fraudulent activities.
 6          180. The RICO Cross-Defendants also communicated by U.S. Mail, by interstate facsimile,
 7 any by interstate electronic mail with various other affiliates, co-conspirators and other third-party
     entities in furtherance of the scheme.
 8
            181. The mail and wire transmissions described herein were made in furtherance of Cross-
 9
     Defendants' scheme and common course of conduct to deceive the public, the courts and Layfield's
10
     clients and business associates about Layfield's alleged activities.
11
            182. To achieve their common goals, the RICO Cross-Defendants hid from the public, the
12
     courts, clients and business associates the truth about the operation of Layfield's business activities,
13 which included that even after Layfield temporarily relocated to Costa Rica, Layfield continued to
14   perform legal services, continued to manage L&B's operations, continued to engaged professionals,
15   continued to make payments to clients and vendors, continued to actively work cases and continued
16   extraordinary efforts to get all clients and creditors fully compensated.
17          183. Cross-Defendants' scheme and the above-described racketeering activities amounted to
18   a common course of conduct intended to cause Layfield to be perceived as a criminal, fraudsters and

19   one who couldn't be trusted for any purpose.
20          184. The pattern of racketeering activity alleged herein are separate and distinct from each

21   other. Cross-Defendants engaged in a pattern of racketeering activity alleged herein for the purpose

22   of conducting, aiding or abetting and conspiring in the affairs of the Destroy Layfield Enterprise.
             185. Layfield has been injured in this property and business by reason of these violations.
23
    Cross-Defendants interefered with Layfield's current and prospective contractual relations, because
24
25 Layfield lost employment and employment opportunities, his freedom, as well as contractual and
     contractual opportunities, as a result of Cross-Defendants' conduct.
26
             186. Had members of the Destroy Layfield Enterprise not been complicit and had they
27
     revealed instead of concealed the truth regarding Layfield's intentions regarding his ongoing business
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 22 of 34 PageID #: 1888
                                                        ON
 1   prospects and his desire to ensure all of his creditors were compensated fully, Layfield would not
 2 have been injured in the severe mariner he was. Thus, Layfield's injuries were directly and
 3   proximately caused by Cross-Defendants' racketeering activity, as described above.
 4            187. By virtue of these violations of 18 U.S.0 § 1962(c), Cross-Defendants are liable to
 5   Layfield for three times the damages Layfield has sustained, plus the cost of this suit, including
 6 reasonable attorneys' fees.

 7                          Second Cross-claim- Violation of 18 U.S.C. 4 1962(D)

                                By Conspiring to Violate 18 U.S.C. 1962(C)
 8
 9                            (Layfield versus the Destroy Layfield Enterprise)

10
              188. Layfield incorporates by reference all preceding paragraphs as if fully set forth herein.
11
              189. Section 1962(d) of RICO provides that it "shall be unlawful for any person to conspire
12
     to violate any of the provisions of subsection (a), (b) or (c) of this section."
13
              190. Cross-Defendants have violated section 1962(d) by conspiring to violate 18 U.S.C. §
14
     1962(c). The object of this conspiracy has been and is to conduct or participate in, directly or
15
     indirectly, the conduct of the affairs of the section 1962(c) Enterprise described previously through a
16
     pattern of racketeering activity.
17
              191. As demonstrated in detail above, Cross-Defendants' co-conspirators have engaged in
18   numerous overt and predicate fraudulent racketeering acts in furtherance of the conspiracy, including
19   multiple instances of mail fraud, wire fraud obstruction of justice, economic espionage and theft of
20 trade secrets.
21            192. The nature of the above-described Cross-Defendants' co-conspirators' acts in
22   furtherance of the conspiracy gives rise to an inference that they not only agreed to the objective of

23   an 18 U.S.C. § 1962(d) violation of RICO by conspiring to violate 18 U.S.C. § 1962(c) but also were
24   aware that their ongoing fraudulent acts have been and are part of an overall pattern of racketeering

25   activity. At all relevant times, all Cross-Defendants and all Cross-Defendants' co-conspirators were

26   aware of the essential nature and scope of the Destroy Layfield Enterprise and intended to participate

27   in it.
              193. As a direct and proximate result of Cross-Defendants' overt acts and predicate acts in
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 23 of 34 PageID #: 1889
                                                         23
 I   furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c) but were
2 also aware that their ongoing fraudulent acts have been and are part of an overall pattern of
3 racketeering activity. At all relevant times, all Cross-Defendants and Cross-Defendants' co-
 4   conspirators were aware of the essential nature and scope of the Destroy Layfield Enterprise and
 5   intended to participate in it.
 6           194. As a direct and proximate result of Cross-Defendants' overt acts and predicate acts in

 7   furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c), Layfield
     has been and is continuing to be injured in his business or property, as set forth more fully above.
 8
             195. Cross-Defendants have sought to and have engaged in the violations of the above federal
 9
     laws and the effects thereof detailed above are continuing and will continue unless injunctive relief
10
     prohibiting Cross-Defendants' illegal acts constituting a pattern of racketeering activity is fashioned
11
     and imposed by the Court.
12

13
                                 Third Cross-claim- Breach of Fiduciary Duty
14
                                        (Against Barrett & Wakefield)
15           196. Layfield incorporates by reference all preceding paragraphs as if fully set forth herein.
16           197. Barrett and Wakefield were at all times alleged herein Managers of ML, Members of
17   ML and Members of MLC.
18           198. As members and managers of ML and MLC, Wakefield and Barrett owed fiduciary
19   duties to Layfield, how was also a manager and member of ML and MLC.
20           199. Barrett was a shareholder, officer and director of L&B. Wakefield was an officer of

21   L&B in his role as General counsel.

22           200. Wakefield acted as counsel to L&B, ML, MLC and Layfield in numerous instances.

23           201. Barrett acted as counsel to L&B, ML and MLC in numerous instances.
            202. As members, managers and attorneys for ML and MLC, Barrett and Wakefield owed
24
25 fiduciary duty to Layfield to act at all times with the utmost care, honesty, undivided loyalty, and
     fidelity in all their business dealings with Layfield.
26
             203. As a shareholder, officer and director of L&B, Barrett owed fiduciary duty to Layfield
27
     to act at all times with the utmost care, honesty, undivided loyalty, and fidelity in all their business
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 24 of 34 PageID #: 1890
                                                         24
 I   dealings with Layfield.
 2          204. As counsel for L&B, ML MLC and Layfield, Barrett and Wakefield owed fiduciary
 3   duty to Layfield to act at all times with the utmost care, honesty, undivided loyalty, and fidelity in all
 4   their business dealings with Layfield.
 5          205. Wakefield and Barrett breached their fiduciary duties to Layfield by attempting to steal
 6   the MLC entity from Layfield and ML without paying just compensation, engaging in a pattern of
 7 racketeering activity as described above for the purpose of harming Layfield and by leading a
     campaign of false and fraudulent information regarding Layfield and his business dealings.
 8
            206. Wakefield and Barrett breached their fiduciary duties to Layfield by the acts of
 0
     misfeasance and malfeasance as described herein.
10
            207. As a proximate result of Wakefield and Barrett's breach of fiduciary duty, Layfield has
11
     been harmed as alleged in an amount to be proved at trial.
12

13
                                          Fourth Cross-claim- Fraud
14
           (Against Barrett, Wakefield, Brill, Golden, Advocate, Stuck, Horner and Does 1-50)
15

16
            208. Layfield incorporates by reference all preceding paragraphs as if fully set forth herein.
17          209. Barrett, Wakefield, Brill, Golden, Advocate and Stuck have suppressed and concealed
18   certain material facts for the purpose of harming Layfield. They also engaged in a campaign of false
19   and misleading information as well as criminal acts for the purpose of effectuating their fraud scheme.
20           210. In particular, Cross-Defendants devised a scheme to file a fictitious bankruptcy on
21   behalf of MLC, wrongfully claim ownership of MLC, force L&B into an involuntary bankruptcy,
22 cause all L&B clients and co-counsel and ML clients and co-counsel to terminate all relationships
23 with L&B and ML, cause a series of lawsuits to be filed against Layfield and obtain fraudulent
24   judgments, cause Layfield to come under investigation by law enforcement, cause Layfield's assets

25   to be frozen and seized, cause Layfield to become incarcerated, and prevent Layfield from being able
26 to assert affirmative claims against the Cross-Defendants by forcing Layfield into a fraudulent
     involuntary bankruptcy. The false statements made by these various Cross-Defendants, included but
27
     was not limited to the following:
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 25 of 34 PageID #: 1891
                                                         25
 I           a. Barrett, Wakefield and Stuck stated that thye was unaware that Layfield was relocating to
 2   Costa Rica, was unaware of client complaints at L&B, that Layfield had abandoned his clients and
 3   L&B's operations, had absconded with millions of dollars, had fled the country and that none of them
 4   had any knowledge of any financial difficulties ongoing at L&B. Stuck told clients that L&B was
 5   "closed" and that Layfield was being disbarred even though Stuck had no actual knowledge at the
 6   time of any disciplinary proceedings.
            b. Barrett stated that he was working in his individual capacity during the summer of 2017
 7
     as opposed to on behalf of ML, MLC or L&B for the sole purpose of improperly collected legal fees
 8
     on behalf of former L&B clients.
 9
            c. Barrett, Wakefield and Brill stated that Wakefield was the 100% owner of MLC even
10
     though all of them knew that Wakefield was only a 0.01% owner.
11
            d. Barrett, Wakefield and Brill made numerous false statements in bankruptcy filings relating
12
     to the operations of L&B, the location of L&B client funds, the status of the L&B IT infrastructure
13
     and the status of their purported access to data.
14          e. Golden, Advocate and Horner told the United States District Court that they had served
15   Layfield in Marina del Rey on September 21, 2017 when they knew that Layfield was in Costa Rica.
16 Golden and Advocate caused numerous individuals to file documents under penalty of perjury
17   regarding the fictitious service of Layfield
18          f. Webster told numerous individuals that Layfield had absconded with millions of dollars in

19   cash, that he supposedly withdrew from bank accounts in New York during November 2016 and fled
20 to Bermuda to stash the phantom cash in secret bank accounts in Bermuda. Webster knew this

21   information was false yet he continued to make these false statements to harm Layfield's business

22   interests and Layfield personally.
            g. Cross-Defendants engaged in a widespread pattern of making false statements to numerous
23
     parties for the sole purpose of depriving Layfield of his property rights.
24
            h. Barrett and Wakefield concealed from Layfield that their true intention was to steal the
25
     MLC entity from ML, which was majority owned by Layfield and profit handsomely from their false
26
     statements. Among those false statements, Wakefield and Barrett claimed that Wakefield was the
27
     100% owner of MLC when they both knew he was not.
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 26 of 34 PageID #: 1892
                                                         26
 I           i. Stuck and Webster concealed from Layfield that Stuck was illegally accessing the computer
 2   networks and confidential client data of L&B, ML and MLC after Stuck and Webster's employment
 3 was terminated. Stuck and Webster illegally accessed this confidential data for the purpose of
 4 effectuating their own fraud scheme to tell clients that L&B, ML and MLC were going out of
 5 business.
 6           211. As a proximate result of Cross-Defendants intentional and fraudulent suppression of
 7   true facts, Layfield has been harmed and has suffered damages, in an amount currently unascertained,
     but according to proof at trial, but is at least in excess of $75,000.
 8
            212. The aforementioned conduct of Cross-Defendants constitutes fraud, oppression,
 9
     misrepresentations, concealment, promises without the intent to perform, with the intent on part of
10
     the Cross-Defendants of inducing reliance and thereby depriving Layfield of property and/or legal
11
     rights or otherwise causing injury, and was despicable conduct that subjected Layfield to cruel and
12
     unjust hardship in conscious disregard of Layfield's rights, so as to justify an award of exemplary
13
     and punitive damages.
14
                                    Fifth Cross-claim-18 U.S.C. § 1030(A)
15
                        (Against Wakefield, Barrett, Webster, Stuck and Does 1-50)
16

17          213. Layfield incorporates by reference all preceding paragraphs as if fully set forth herein.
18          214. Layfield's computers, ML's computer, L&B's computers and MLC's computers (the
19   "Subject Computers") are involved in interstate and foreign commerce and communication, and are
20   protected computers under 18 U.S.C. § 1030(e)(2).
21          215. On information and belief, Wakefield, Barrett, Webster and Stuck knowingly and

22   intentionally accessed the Subject Computers without authorization or in excess of authorization, and
23 thereby obtained and used valuable information from those computers in violation of 18 U.S.C. §

24   1030(a)(2)(C). Such information included, but was not limited to: private, attorney client privileged

25 communications, confidential medical information, confidential client lists, trade secrets, marketing
26 plans, financial forecasts and attorney client privileged communications between Layfield and his
     attorneys. The information was used to advance the plan to harm Layfield, steal Layfield's clients
27
     and contact clients of Layfield for the purpose of disrupting Layfield's relationships.
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 27 of 34 PageID #: 1893
                                                         27
 1            216. Upon information and belief, Cross-Defendants deleted certain information,
 2    intentionally caused damage without authorization, to a protected computer, in violation of 18 U.S.C.
 3 § 1030(a)(5)(A).
 4            217. Upon information and belief, Cross-Defendants intentionally accessed a protected
 5    computer or computers without authorization, and as a result of such conduct, caused damage and
 6    loss, in violation of 18 U. S. C. § 1030(a)(5)(C), or recklessly caused damage, in violation of 18 U. S.C.
     § 1030(a)(5)(B).
 7
             218. Cross-Defendants caused loss to one or more persons during a one-year period
 8
      aggregating well over $5,000 in value, and they also caused damage affecting ten or more protected
 9
      computers during a one-year period.
10
             219. Cross-Defendants and un-named co-conspirators caused damage and loss, including but
11
      not limited to the cost of investigating and responding to the unauthorized access and abuse of their
12 computer networks, conducting damage assessments, restoring and replacing computers and data,
13
     programs, systems, or information, the loss of the value of Layfield's trade secrets, and the harm to
14 Layfield's business as described above. Layfield seeks compensatory and other equitable relief under

15    18 U.S.C. § 1030(g).
16

17                                   Sixth Cross-claim-18 U.S.C. 2701-12
18                       (Against Wakefield, Barrett, Webster, Stuck and Does 1-50)
19

20           220. Layfield incorporates by reference all preceding paragraphs as if fully set forth herein.
21           221. Plaintiff is a "person" within the meaning of 18 U.S.C. §§ 2510(6) and 2707(a).

22           222. Cross-Defendants willfully and intentionally accessed without authorization a facility
23 through which electronic communications service is provided, namely, the Subject Computers,
24 including their email servers, thereby obtaining access to wire or electronic communications while

25    they were in electronic storage in such systems, in violation of 18 U.S.C. § 2701(a).
             223. AS a result of these willful and intentional violations, Layfield has suffered damages
26
     and, as provided for in 18 U.S.C. §2707, seeks an award of the greater of the actual damages suffered
27
28 or the statutory damages, punitive damages, attorneys' fees and other costs of this action, and



 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 28 of 34 PageID #: 1894
                                                          28
 1   appropriate equitable relief.

2
 3                   Seventh Cross-claim- Intentional Infliction of Emotional Distress

 4                                     (Against All Cross-Defendants)

 E
 6           224. Layfield incorporates by reference all preceding paragraphs as if fully set forth herein.
 7           225. The above-described conduct of all parties caused Layfield to suffer severe emotional
 8 distress.
 9           226. The above-described conduct of all parties was outrageous.
             227• The Cross-Defendants intended to cause Layfield emotional distress or they acted with
10
     reckless disregard of the probability that Layfield would suffer emotional distress, knowing that
11
     Layfield would suffer as a result of their conduct.
12
             228. Cross-Defendants' conduct was a substantial factor in causing Layfield severe emotional
13
     distress.
14
             229. Layfield suffered an amount of damages to be proven at trial.
15

16
                                           PRAYER FOR RELIEF
17
     WHEREFORE, Defendant prays for judgment as follows:
18
     A.      On His Answer Against Wellgen
19
             1. That Plaintiff takes nothing by way of this Complaint;
20
             2. That the Court dismiss with prejudice Plaintiff's Complaint and each purported cause of
21
     action alleged therein;
22
             3. That judgment be entered against Plaintiff and in favor of Defendant;
23
             4. That the Court award Defendant the cost of suit and attorneys' fees (including time
24
     Defendant has spent on this matter in pro se);
25
     B.      On His Counterclaims Against Wellgen
26
             5. That judgment be entered in Layfield's favor and against Wellgen on all of Layfield's
27 claims.
28         6. For a judicial declaration that Layfield was in Costa Rica on September 21, 2017 and


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 29 of 34 PageID #: 1895
                                                           29
 1   that Wellgen and its's agents falsely claimed otherwise.
 2          7. For actual damages, punitive damages, attorneys' fee, and costs of suit herein.

 3
 4   C.     On His Cross-Claims Against Advocate Capital, Todd Wakefield, Joseph Barrett,

 5   Gregory Stuck, Martin Brill, Jeffery Golden and Christopher Tyler Webster and Does 1-50
 6          8. That judgment be entered in Layfield's favor against all Cross-Defendants on all
 7   Layfield's claims.
 8          9. That statutory damages be entered in Layfield's favor against all Cross-Defendants on all
 9   Layfield's claims requiring statutory damages.
            10. That treble damages be entered in Layfield's favor against all Cross-Defendants on all
10
     of Layfield's RICO claims.
11
            11. That actual damages, punitive damages, attorneys' fee and costs of suit be awarded.
12
            12. That any other relief this court deems appropriate be awarded.
13

14

15

16 Dated: October 15, 2018
17
                                                           Philip yfield in Pro Per and as Successor in
18                                                         Interest to Maximum Legal Holdings, LLC and
                                                           Maximum Legal Services, LLC
19

20
21

22

23

24

25

26

27

28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 30 of 34 PageID #: 1896
                                                      30
f




     1                                    DEMAND FOR JURY TRIAL

     2
         Defendant, Counterclaim Plaintiff and Cross-Claim Plaintiff hereby demands trial by jury on all
     3
        counts herein.
     4
     5 Dated: October 16, 2018

     6                                                        P      LdyfieldPro
                                                                           e Per and as Successor in
                                                              Interest to Maximum Legal Holdings, LLC and
     7                                                        Maximum Legal Services, LLC
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


     Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 31 of 34 PageID #: 1897
                                                         31
                                       CERTIFICATE OF SERVICE
 I
 2   I hereby certify that a true and correct copy of the Answer, Counterclaim and Cross-Claims has
     been furnished to the below individuals via the Court's electronic filing system and/or by
 3   depositing same in the United States Mail, postage prepaid, on October 16, 2018.

 4   Roger G. Jones
 5   Brandley Arant
     1600 Division Street, Suite 700
 6 P.O. Box 340025
     Nashville, TN 37203
 7
     Todd D. Wakefield
 8 P.O. Box 983056
 9 Park City, Utah 84098

10   Joseph Barrett
     Damion Robinson
11   c/o Affeld & Grivakes, LLP
     2049 Century Park East, Suite 2460
12   Los Angeles, California 90067
13

14

15
                                                          Christine Layfield
16

17
18

19

20

21

22

23

24

25

26

27
28


 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 32 of 34 PageID #: 1898
                                                     31
                                                                                CENED
                                                                           in Clerk's Office
                                                                             MEMM
October 15, 2018                                                          U.S. District Court
                                                                         Middle District of TN

Nashville Clerk's Office
United States District Court
Middle District of Tennessee
801 Broadway, Room 800
Nashville, TN 37203


       RE:     Wellgen v. Maximum Legal et. al. Case No. 3:18-cv-00275

Dear Filing Clerk:

Please find enclosed the following for filing:

   1. Answer, Counterclaim and Cross-Claim


Sincerely,


 hilip J. Layfield




                                         Philip I Layfield
                                 c/o Maximum Legal Holdings, LLC
                                           8 The Green
                                            Suite #6426
                                         Dover, DE 19901
                                          (302) 401-6804

     Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 33 of 34 PageID #: 1899
                             3t~~~~~~1Y"'.`                • ~~'~"~'~_ ,yam- .~^~'x
                                              r .... -u.




          .,,,E '; -F
     ✓
     11




PRIORITY®
  MAl, L.
                                                                                                                   q1;
      DATE OF DELIVERY SPECIFIED*                                                                                  cm

~m USPSTRACKINGT"INCLUDED*                                                                                         m

      INSURANCE INCLUDED*
                                                                                                                   N LL
                                                                                                                   a .t
      PICKUP AVAILABLE
                                                                                                                   aw
     - * Domestic only                  -                                                                      1   nx

                                                                                                                   00
                                                                                                                   mN
                                                                                              ~                    Zc
                                                                                                                   ~ OI
WHEN USED INTERNATIONALLY,                                                                    I                    ~n
  A CUSTOMS DECLARATION
 LABEL MAYBE REQUIRED.                                                                                             vi `s
                                                                                                                   ~f
                                                                                                                   «m
                                                                                         -
                                                                                                                   m a
                                                                                                                   ~a
                                                                                                                   2-
                                                                                                                   yo6
                                                                                                                   i o
                                                                                                                   =o
                                                                                                                   O
                                                                                                                   qqI _
                                                                                 _                                 Y
                                                                                                                   q
                                                                                                                   6



                         I III                                                               UNITEDSTdTES
                                       EP14F July 2013      VISIT US AT USPS.COM °           POSTAL. SERVICE
 PSOOOO1000014                         OD: 12.5 x 9.5       ORDER FREE SUPPLIES ONLINE
                                                                                                  _            i

                                                                                                               '           I




 Case 3:18-cv-00275 Document 43 Filed 10/18/18 Page 34 of 34 PageID #: 1900
